         Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 1 of 17




                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

In re:                                   §
                                         §
GARDEN OAKS MAINTENANCE                  §            Case No. 18-60018
ORGANIZATION, INC.,                      §              (Chapter 11)
                                         §
         DEBTOR.                         §

  SECOND AND FINAL APPLICATION FOR ALLOWANCE OF COMPENSATION
   AND REIMBURSEMENT OF EXPENSES OF DIAMOND McCARTHY LLP, AS
    GENERAL COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED
  CREDITORS OF GARDEN OAKS MAINTENANCE ORGANIZATION, INC., FOR
            THE PERIOD JUNE 4, 2018 THROUGH JUNE 6, 2019

         THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY
         AFFECT YOU. IF YOU OPPOSE THE APPLICATION, YOU SHOULD
         IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
         DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU
         MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY.
         YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF
         THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
         STATE WHY THE APPLICATION SHOULD NOT BE GRANTED. IF YOU
         DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
         WITHOUT FURTHER NOTICE TO YOU.        IF YOU OPPOSE THE
         APPLICATION AND HAVE NOT REACHED AN AGREEMENT, YOU
         MUST ATTEND THE HEARING.      UNLESS THE PARTIES AGREE
         OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
         HEARING AND MAY DECIDE THE APPLICATION AT THE HEARING.

         REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.
   Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 2 of 17




                            SUMMARY OF FEE APPLICATION

Name of Applicant:                                           Diamond McCarthy LLP
Applicant’s role in case:                                      Counsel to the Official
                                                              Committee of Unsecured
                                                                    Creditors
Date Order of Appointment Signed:                                August 10, 2018
Date Rule 2016(b) Statement Filed:                                      N/A

                                     Beginning of Period         Ending of Period
Time period covered by this             June 4, 2018               June 6, 2019
Application:
Time period(s) covered by prior           June 4, 2018          September 30, 2018
Applications:
Total amounts awarded in prior Applications:                                    $0.00
Total fees requested in this Application and in all prior                  $227,114.00
Applications:
Total fees requested in this Application:                                  $227,114.00
Total professional fees requested in this Application:                     $222,177.50
Retainer Received:                                                               $0.00
Total actual professional hours covered by this                                  520.0
Application:
Average hourly rate for professionals:                                        $427.26
Total paraprofessional fees requested in this Application:                   $4,936.50
Total actual paraprofessional hours covered by this                               23.4
Application:
Average hourly rate for paraprofessionals:                                     $210.96
Reimbursable expenses sought in this Application                             $5,537.49




                                           2
      Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 3 of 17




                                   INDEX OF EXHIBITS

Exhibit A     Diamond McCarthy’s Timekeepers and Billing Rates

Exhibit B     Diamond McCarthy’s Professionals’ Biographies

Exhibit C     Summary of Time Expended by Timekeepers and Categories

Exhibit C-1   Matter 11: Case and Committee Administration Invoices

Exhibit C-2   Matter 13: Fee/Employment Applications/Objections Invoices

Exhibit C-3   Matter 14: Litigation Invoices

Exhibit C-4   Matter 15: Meetings/Communications with Creditors Invoices

Exhibit C-5   Matter 16: Plan and Disclosure Statement Invoices




                                               3
       Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 4 of 17




TO THE HONORABLE DAVID R. JONES, UNITED STATES BANKRUPTCY JUDGE:

       Diamond McCarthy LLP (“Diamond McCarthy”), general counsel to the Official

Committee of Unsecured Creditors (the “Committee”) of Garden Oaks Maintenance

Organization, Inc. (“GOMO”), hereby submits its Second and Final Application for Allowance

of Compensation and Reimbursement of Expenses (the “Application”), pursuant to §§ 330 and

331 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”),

Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local

Bankruptcy Rule 2016-1, seeking the entry of an order granting interim allowance of

compensation for professional services rendered to the Committee in connection with GOMO’s

chapter 11 case (the “Chapter 11 Case”) and out-of-pocket expenses incurred in connection

therewith during the period from June 4, 2018 through and including June 6, 2019 (the

“Application Period”). In support of the Application, Diamond McCarthy respectfully represents

as follows:

                                          JURISDICTION

       1.      The Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334 and

the General Order of Reference from the United States District Court for the Southern District of

Texas, dated May 24, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), and

the Court may enter a final order consistent with Article III of the United States Constitution.

       2.      The Court has authority to grant the relief requested in this Application pursuant

to Bankruptcy Code §§ 330 and 331, Bankruptcy Rule 2016, and Local Bankruptcy Rule 2016-1.




                                                4
         Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 5 of 17




                                       BACKGROUND

          A.   Procedural Background.

          3.   On April 11, 2018 (the “Petition Date”), GOMO filed a voluntary petition for

relief pursuant to chapter 11 of the Bankruptcy Code.

          4.   GOMO continues to operates its business as a debtor-in-possession pursuant to

Bankruptcy Code §§ 1107(a) and 1108. No request has been made for the appointment of a

trustee or an examiner.

          5.   On May 31, 2018, the United States Trustee for Region 7 (the “U.S. Trustee”)

appointed the Committee pursuant to Bankruptcy Code § 1102. ECF No. 28. On June 4, 2018,

the Committee selected Diamond McCarthy to serve as its counsel, subject to the approval of the

Court.

          6.   On June 6, 2019, this Court entered its Order Converting Case to Chapter 7 (the

“Conversion Order”). ECF No. 132.

          B.   Diamond McCarthy’s Employment.

          7.   Diamond McCarthy, on behalf of the Committee, filed its application for

employment as general counsel to the Committee on July 5, 2018 (the “General Counsel

Application”). ECF No. 36.

          8.   On July 19, 2018, the Committee filed a supplement in support of the General

Counsel Application signed by members of the Committee. ECF No. 38.

          9.   The Court approved the General Counsel Application on August 10, 2018. ECF

No. 47.




                                              5
       Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 6 of 17




       10.      As set forth in the General Counsel Application, the Committee retained Diamond

McCarthy to act as its general counsel because the firm has significant experience in bankruptcy

matters.

       11.      In this case, Diamond McCarthy assisted the Committee by providing the

following legal services, as necessary:

            Advising the Committee concerning its rights, powers and duties under § 1103
             of the Bankruptcy Code;

            Assisting and advising the Committee in its negotiations and consultations
             with GOMO, creditors, and parties-in-interest relative to the administration of
             the Bankruptcy Case;

            Developing, negotiating, and filing a chapter 11 plan of reorganization for
             GOMO proposed by the Committee;

            Assisting with the Committee’s investigation of the acts, conduct, assets,
             liabilities and financial condition of GOMO;

            Assisting and advising the Committee in its communications with the general
             unsecured creditor constituency regarding significant matters in the
             Bankruptcy Case;

            Attending meetings and negotiating with the representatives of GOMO and
             other parties;

            Representing the Committee at hearings and other proceedings and taking
             such action as is necessary to preserve and protect the rights of GOMO’s
             unsecured creditors;

            Reviewing, analyzing and preparing applications, orders, and pleadings filed
             with the bankruptcy court; and

            Performing such other legal services for and on behalf of the Committee as
             may be necessary or appropriate to assist the Committee in satisfying its
             duties under § 1103 of the Bankruptcy Code.

C.     Prior Applications for Compensation and Payments Received by Diamond McCarthy

       12.      On November 1, 2018, Diamond McCarthy filed its First Interim Application for

Allowance of Compensation and Reimbursement of Expenses as Counsel for the Committee for




                                                6
        Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 7 of 17




the Period June 4, 2018 through September 30, 2018 (the “First Interim Application”) ECF No.

58. The First Interim Application requested approval and allowance, and payment of fees on an

interim basis in the amount of $98,312.00, and reimbursement of expenses in the amount of

$2,351.81, for a total request of 100,663.81.

        13.      On March 25, 2019, the Court entered its Order Denying First Interim Application

(the “First Fee Order”), without prejudice. ECF No. 105.

D.      Diamond McCarthy’s Compensation.

        14.      Diamond McCarthy has not received any payments for services rendered or

expenses incurred on behalf of the Committee.

        15.      Pursuant to the General Counsel Application and the parties’ engagement

agreement, the Committee did not provide a retainer to Diamond McCarthy.

        16.      Further, Diamond McCarthy has no agreement or understanding with any other

entity for the sharing of compensation to be received for services rendered in connection with the

case.

        17.      This is Diamond McCarthy’s second and final request for allowance and payment

of fees and expenses incurred as counsel for the Committee.

                                     RELIEF REQUESTED

        18.      Diamond McCarthy has made every effort to ensure that the Application complies

with the Local Rules for the Southern District of Texas and has been prepared in accordance with

the United States Trustee Appendix A—Guidelines for Reviewing Applications for Compensation

and Reimbursement of Expenses Filed Under 11 U.S.C. § 330, dated May 17, 1996 (the

“Guidelines”).




                                                7
       Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 8 of 17




       19.    By this Application, Diamond McCarthy seeks the entry of an order granting

(a) final allowance of compensation for the professional services rendered by Diamond

McCarthy as general counsel to the Committee during the Application Period in the amount of

$227,114.00, representing 543.4 hours in attorney and paraprofessional services, and (b)

reimbursement of actual and necessary expenses incurred by Diamond McCarthy during the

Application Period in the amount of $5,537.49.

         NATURE AND EXTENT OF SERVICES PROVIDED BY APPLICANT

       20.    Diamond McCarthy has maintained detailed written records of the time expended

by attorneys and paraprofessionals in the rendition of their professional services to the

Committee. Such time records were generated contemporaneously with the performance of the

professional services described therein and in the ordinary course of Diamond McCarthy’s

practice. Diamond McCarthy’s hourly billing rates, as set out in Exhibit A, are the rates

Diamond McCarthy regularly charges its hourly clients.        As demonstrated by Exhibit B,

Diamond McCarthy’s attorneys are experienced in all aspects of bankruptcy matters, possess a

high level of expertise, and have an excellent reputation in the business and legal communities.

The individual time records were recorded by the attorney or paraprofessional who rendered the

described service. Attached as Exhibit C are copies of the actual time records maintained by

Diamond McCarthy, along with summaries of the number of hours worked and the total charges

of Diamond McCarthy, separated into individual categories of services rendered during the

Application Period.

       21.    In addition to the requirement that a description of the general services rendered

by a professional be provided in a fee application, the Guidelines require that applications for

compensation should include:




                                              8
       Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 9 of 17




               A description of the project, its necessity and benefit to the
               estate, . . . identification of each person providing services on the
               project; and a statement of the number of hours spent and the
               amount of compensation requested for each professional and
               paraprofessional on the project.

       22.     Accordingly, Diamond McCarthy established separate billing categories for use in

its representation of the Committee. These distinct, numbered project billing categories enabled

Diamond McCarthy to monitor its activities and appropriately account for the time expended by

each professional and paraprofessional in each category. The billing records attached as Exhibits

C-1 through C-5 reflect the following segregation of services rendered by billing categories:

                      0011            Case and Committee Administration
                      0013            Fee/Employment Applications/Objections
                      0014            Litigation
                      0015            Meetings/Communications with Creditors
                      0016            Plan and Disclosure Statement

       23.     Diamond McCarthy further accounted for the time expended within the various

categories by delineating the amount of time expended by task.           This procedure enabled

Diamond McCarthy to better inform the Committee, the Court, and the U.S. Trustee regarding

the nature of the services provided and time expended by its professionals.

       24.     To streamline and control legal fees and expenses, Diamond McCarthy has sought

to minimize the expenditure of time by its partners by delegating responsibilities to associates

and other paraprofessional employees, as appropriate. The blended hourly rate of all Diamond

McCarthy professionals and paraprofessionals who provided services during the Application

Period is $417.95.

       25.     Set forth below is a summary description, by project billing category, of the

services rendered by each Diamond McCarthy professional. The specific tasks undertaken by

Diamond McCarthy, the number of hours devoted, and the amounts charged by each professional




                                               9
      Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 10 of 17




or paraprofessional within each billing category are detailed in the work records attached as

Exhibit C.

A.     Case and Committee Administration – Matter 11

       26.      The total hours and amounts charged by Diamond McCarthy professionals and

paraprofessionals to Matter 11 are 143.9 hours, representing $55,823.00 in fees.

       27.      The Case and Committee Administration billing category includes all professional

services related to the general representation of the Committee. Within this category, Diamond

McCarthy provided the following professional services:

            Organizing the Committee by drafting its bylaws.

            Having numerous in-person, and telephonic meetings with the members of the
             Committee to discuss the administration of the case, pleadings filed by GOMO,
             information obtained from GOMO and public sources, strategy for the case, drafts of
             pleadings, and other related matters.

            Helping the Committee collect information including through the use of formal
             discovery.

            Responding to GOMO’s and the U.S. Trustee office’s requests for information
             regarding the Committee members.

            Working with the Committee members to prepare for court hearings, meetings with
             GOMO, and town halls.

       28.      While efforts were undertaken to allocate time reported in this category to other

distinct categories, there may remain some identifiable services within the time records under the

Case and Committee Administration billing category that could have been allocated to other

categories of services.

B.     Fee/Employment Applications/Objections - Matter 13

       29.      The total hours and amounts charged by each Diamond McCarthy professional to

Matter 13 are 68.9 hours, representing $26,606.50 in fees.




                                               10
      Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 11 of 17




       30.      Diamond McCarthy professionals served the Committee by preparing an

engagement letter and employment application. Diamond McCarthy also responded to GOMO’s

objection to Diamond McCarthy’s retention in the case.

       31.      During the Application Period, Diamond McCarthy also expended a substantial

amount of time in the preparation, filing, and defense of its First Interim Application.

C.     Litigation- Matter 14

       32.      The total hours and amounts charged by each Diamond McCarthy professional to

Matter 14 are 92.4 hours, representing $35,156.00 in fees.

       33.      Diamond McCarthy professionals served the Committee by providing the

following litigation-related services:

            Preparing a declaratory judgement action for the Court to address the reason for
             GOMO’s bankruptcy filing – whether GOMO has the ability to continue collecting
             transfer fees in light of certain findings made by Texas state courts involving
             GOMO’s formation as a property owner’s association.

            In connection therewith, Diamond McCarthy had to perform extensive research into
             Texas property law and documents filed in the real property records, confer with
             potential witnesses, and develop its arguments and presentation for the Court.

D.     Meetings/Communications with Creditors - Matter 15

       34.      The total hours and amounts charged by each Diamond McCarthy professional to

Matter 15 are 24.3 hours, representing $10,987.50 in fees.

       35.      Within this category, Diamond McCarthy professionals served the Committee by

providing the following professional services:

            Advising the Committee members on how to address questions from potential
             creditors and homeowners in the Garden Oaks neighborhood.

            Responding to several calls from creditors and homeowners in the neighborhood.

            Preparing for and attending town halls.




                                                 11
       Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 12 of 17




E.      Plan and Disclosure Statement - Matter 16

        36.      The total hours and amounts charged by each Diamond McCarthy professional to

Matter 16 are 215.9 hours, representing $98,541.00 in fees.

        37.      Within this category, Diamond McCarthy professionals served the Committee by

providing the following professional services:

             Working closely with Committee members to prepare a plan term sheet;

             Preparing and filing a proposed plan and disclosure statement for GOMO on behalf of
              the Committee;

             Responding to objections and negotiating two amendments to the proposed plan and
              disclosure statement for GOMO;

             Attending and defending the Committee’s proposed plan and disclosure statements.

F.      Disbursements for Out-of-Pocket Expenses

        38.      Diamond McCarthy requests allowance and reimbursement in the amount of

$5,537.49 for reasonable, actual and necessary out-of-pocket expenses incurred while rendering

professional services to the Committee during the Application Period.

        39.      Expenses incurred by Diamond McCarthy are set forth in detail on Exhibits C-1

through C-5 and can be summarized as follows:

     Category                                                                  Amount
     Outside Duplicating (at cost)                                                     $156.04
     Subpoena Services                                                                $270.98
     Legal Research (at cost)                                                        $2,943.30
     Transcripts (at cost)                                                           $1,480.30
     Postage & Delivery Services (at cost)                                             $108.93
     Travel, Parking & Meals (at cost)                                                 $227.94
     Court Fees                                                                        $350.00
                                                                                     $5,537.49




                                                 12
      Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 13 of 17




       40.     Diamond McCarthy submits that all expenses incurred during the Application

Period were reasonable and necessary, are sought in compliance with the Guidelines, and should

be allowed on an interim basis by the Court.

    STANDARDS RELEVANT TO AWARDING REASONABLE COMPENSATION

       41.     Section 330 of the Bankruptcy Code authorizes the Court to award Diamond

McCarthy reasonable compensation for its actual and necessary services rendered, and

reimbursement of its actual and necessary expenses incurred in, the rendering services as general

counsel to the Committee. Section 330 provides:

               (a)(1) After notice to the parties in interest and to the United
                      States Trustee and a hearing, and subject to sections 326,
                      328, and 329, the court may award to a trustee, a consumer
                      privacy ombudsman appointed under section 332, an
                      examiner, an ombudsman appointed under section 333, or a
                      professional person employed under section 327 or 1103:

                         (A)   reasonable compensation for actual, necessary
                               services rendered by the trustee, examiner,
                               ombudsman, professional person, or attorney and by
                               any paraprofessional person employed by any such
                               person; and

                         (B)   reimbursement for actual, necessary expenses.

11 U.S.C. § 330(a)(1).

       42.     Section 331 of the Bankruptcy Code authorizes the Court to award compensation

on an interim basis as follows:

               A trustee, an examiner, a debtor’s attorney, or any professional
               person employed under section 327 or 1103 of this title may apply
               to the court not more than once every 120 days after an order for
               relief in a case under this title, or more often if the court permits,
               for such compensation for services rendered before the date of
               such an application or reimbursement of expenses incurred before
               such date as is provided under section 330 of this title. After
               notice and a hearing, the court may allow and disburse to such
               applicant such compensation or reimbursement.



                                               13
       Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 14 of 17




11 U.S.C. § 331.

       43.     This Application substantiates the total amount that Diamond McCarthy seeks for

fees and expenses in accordance with each element of the customary standards applied to fee

applications. These standards are set forth in (i) Rule 2016 of the Federal Rules of Bankruptcy

Procedure, and (ii) In re First Colonial Corp. of America, 544 F.2d 1291 (5th Cir. 1977), cert.

denied, 431 U.S. 904 (1977).

       44.     In First Colonial, the Fifth Circuit adopted twelve factors to apply to the

determination of awards of attorneys’ fees in bankruptcy cases: (i) time and labor required;

(ii) the novelty and difficulty of the questions; (iii) the skill requisite to perform the legal service

properly; (iv) the preclusion of other employment by the professional due to acceptance of the

case; (v) the customary fee; (vi) whether the fee is contingent or fixed; (vii) time limitations

imposed by the client or the circumstances; (viii) the amount involved and the results obtained;

(ix) the experience, reputation and ability of the attorneys; (x) the “undesirability” of the case;

(xi) the nature and length of the professional relationship with the client; and (xii) awards in

similar cases. First Colonial, 544 F.2d at 1298‒99. These factors were taken from Johnson v.

Georgia Highway Express, Inc., 488 F.2d 714, 717‒19 (5th Cir. 1974), a non-bankruptcy case,

and are commonly referred to as the “Johnson factors.”             The original Johnson factors, as

embraced by First Colonial, remain applicable to the determination of reasonableness of fees

awarded under the Bankruptcy Code. 15 King, Collier on Bankruptcy, ¶ 330.04[3] at 330‒35 to

330‒41. A majority of the Johnson factors are now codified under Bankruptcy Code Section

330(a). Id. The following analysis of the First Colonial factors support the reasonableness of

Diamond McCarthy’s requested fees and expenses:




                                                 14
Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 15 of 17




(i)     Time and labor required. The professional services rendered by Diamond
        McCarthy on behalf of the Committee have required the expenditure of
        time and effort to, among other things, draft the bylaws for the Committee,
        address questions from creditors and homeowners in the Garden Oaks
        neighborhood, and assist the Committee in conducting formal discovery
        on GOMO.

(ii)    Novelty and Difficulty of Legal Problems Involved. This Johnson factor
        examines the degree of novelty and difficulty of the issues encountered by
        Diamond McCarthy in representing the Committee. Diamond McCarthy
        has faced a number of difficult and complex legal issues, to wit:

           researching and analyzing the Committee’s ability to seek a
            preliminary injunction barring GOMO’s collection of transfer fees;
            and

           preparing an adversary complaint seeking a declaratory judgment that
            GOMO cannot continue to collect transfer fees.

(iii)   The skill requisite to perform the legal services properly. The difficult
        issues and matters addressed in this case required a high degree of skill
        and expertise. Diamond McCarthy’s attorneys have been used effectively
        and efficiently to perform the tasks assigned to them and have provided
        valuable and effective assistance to the Committee.

        A thorough understanding of the Bankruptcy Code and Federal Rules of
        Bankruptcy Procedure was necessary to provide professional services to
        the Committee. The compensation requested by Diamond McCarthy is
        consistent with the compensation awarded in other cases of similar size
        and complexity.

(iv)    Preclusion of other employment due to the acceptance of this case. Due to
        the size of Diamond McCarthy’s financial restructuring department and
        the firm as a whole, Diamond McCarthy’s representation of the
        Committee used time that could have been devoted for other purposes
        including business development and working on other client matters.

(v)     Customary Fee. Diamond McCarthy’s hourly billing rates, as set out in
        Exhibit A, are the rates Diamond McCarthy regularly charges its hourly
        clients. The hourly rates charged by Diamond McCarthy are lower than or
        commensurate with the customary fees charged by professionals of similar
        experience, reputation and abilities in this community, as well as those
        rates charged regionally and nationally. Additionally, the hourly rates
        charged by Diamond McCarthy are consistent with the amount involved in
        this case, the results obtained by Diamond McCarthy, and the level of skill




                                       15
Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 16 of 17




        necessary to perform the work. Accordingly, the fees charged by
        Diamond McCarthy are reasonable and customary.

        No agreement exists between Diamond McCarthy and any other person,
        firm or entity for division or sharing of compensation in this case.

(vi)    Whether the fee is fixed or contingent. Diamond McCarthy charges
        customary hourly rates, as adjusted annually, for the time expended by its
        attorneys and paraprofessionals in representing the Committee. Diamond
        McCarthy’s fee is not outcome-dependent.

(vii)   Time Limitations Imposed by the Client or Circumstances. Because of the
        time-sensitive nature of some of the matters arising in the case, Diamond
        McCarthy attorneys had to devote time to this case in the evenings and on
        weekends.

(viii) The amount of time involved and the results obtained. Diamond
       McCarthy’s actions in this case have assisted the Committee in efficiently
       fulfilling its obligations under the Bankruptcy Code. The requested
       compensation is reasonable in view of the time expended, the parties
       involved, and the results obtained in the case to date.

(ix)    The experience, reputation and ability of the professionals who performed
        virtually all of the services in the case. Diamond McCarthy’s attorneys,
        over many years, have appeared throughout the United States providing
        legal representation to trustees, debtors, secured creditors, unsecured
        creditors, and committees. Further, partners of Diamond McCarthy have
        for many years actively participated in leadership positions in local, state
        and national bar associations, and have written for local and national
        publications and spoken at local, state and national institutes for
        continuing legal education in the creditors’ rights and bankruptcy areas.
        As demonstrated by Exhibit B, Diamond McCarthy’s attorneys are
        experienced in all aspects of bankruptcy matters, possess a high level of
        expertise, and have an excellent reputation in the business and legal
        communities. Furthermore, Diamond McCarthy has particular experience
        in the areas of complex insolvency, workout, and corporate reorganization.

(x)     Nature and Length of Professional Relationship with Client. This is
        Diamond McCarthy’s first representation of the Committee and its
        members.

(xi)    The undesirability of the case. Representing the Committee is not
        undesirable but, as already indicated, required a significant commitment of
        time from Diamond McCarthy’s attorneys.




                                        16
      Case 18-60018 Document 158 Filed in TXSB on 01/28/20 Page 17 of 17




       (xii)   Awards in similar cases. The compensation requested in this case is
               comparable to, if not less than, the compensation allowed in other cases of
               the size and complexity of this case.

                                        CONCLUSION

       WHEREFORE, Diamond McCarthy respectfully requests (a) final allowance of

compensation for professional and paraprofessional services rendered as counsel to the

Committee during the Application Period in the amount of $227,114.00; and (b) final allowance

of the amount of actual and necessary out-of-pocket expenses incurred in the course of providing

services as counsel to the Committee during the Application Period in the amount of $5,537.49.

Dated: January 28, 2020

                                                           Respectfully submitted,

                                                           DIAMOND McCARTHY LLP

                                                           By: /s/ Charles M. Rubio
                                                           TBA No. 24083768
                                                           crubio@diamondmccarthy.com
                                                           (713) 333-5127 Telephone
                                                           909 Fannin, Suite 3700
                                                           Houston, TX 77010

                                                           General Counsel to the Committee



                                CERTIFICATE OF SERVICE

        I certify that on January 28, 2020, a true and correct copy of the foregoing document was
served (i) by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas to all parties registered to receive such service; (ii) by electronic
service to Randy Williams, the Chapter 7 Trustee; and (iii) by hand delivery to the Office of the
U.S. Trustee. A copy of the foregoing application was also sent to chambers of The Honorable
David R. Jones.

                                                           /s/ Charles M. Rubio
                                                           Charles M. Rubio




                                              17
